In an action for divorce, defendant husband appeals from so much of an order of the Supreme Court, Westchester County, entered January 3, 1966, as: (1) granted plaintiff wife’s motion to punish him for contempt of court for failing to make certain payments for support of plaintiff and two children of the parties, pendente lite, as directed by a prior order of said court; (2) denied his cross motion to modify the prior order; and (3) awarded an additional counsel fee to plaintiff. Order modified by reducing the amount to he paid for support from $275 per week to $225 per week and the award of an additional counsel fee from $1,500 to $750. As so modified, order, insofar as appealed from, affirmed, without costs. In our opinion, the change of circumstances in that the child Barbara is no longer residing with plaintiff and is self-supporting warrants a reduction in the support payments. We believe that an award of $750 is sufficient at this time to compensate plaintiff’s counsel for the services for which the award was made. Otherwise, it is our finding that Special Term did not abuse its discretion in determining defendant’s application to modify the order directing support payments to be made. The trial court may still determine whether plaintiff is entitled to a further additional counsel fee in the action, under the terms of that order, and that determination should rest upon the entire proof adduced at the trial (Goldberg v. Goldberg, 20 A D 2d 806).
Hill, Acting P. J., Rabin, Hopkins and Benjamin, JJ., concur.